Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00174-CV

                                IN THE INTEREST OF L.H., a child

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-PA-00997
                               Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 17, 2013

DISMISSED FOR LACK OF JURISDICTION

           On March 6, 2013, appellant filed a notice of appeal stating that he intends to appeal the

final order of termination rendered on February 21, 2013, by Judge Dick Alcala. The clerk’s

record, however, does not contain a final order terminating appellant’s parental rights to his child,

L.H. There is a document called “Judge’s Notes,” dated February 19, 2013, on which the trial court

made the following handwritten notations:

           Hearing held. Termination ordered of parental rights existing between children and
           respondent parents. Found to be in children’s best interest.

A judge’s handwritten notes are for his or her own convenience and form no part of the record. In

re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.). Thus, the judge’s notes

contained in the clerk’s record do not constitute a final order. See In re A.W., 384 S.W.3d at 873-
                                                                                      04-13-00174-CV


74 (explaining that the handwritten “Associate Judge’s Report and Order” was distinguishable

from handwritten judge’s notes and thus constituted a final order of termination in that case).

       Therefore, in an order dated June 13, 2013, we explained that this appeal appeared to be

interlocutory and questioned whether we had jurisdiction over it. We ordered appellant to show

cause why this appeal should not be dismissed for lack of jurisdiction. Appellant has filed a

response, agreeing that because a final order has not yet been signed, we lack jurisdiction over this

appeal. We therefore dismiss this appeal for lack of jurisdiction.


                                                      PER CURIAM




                                                -2-